Citation Nr: 0000582	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-40 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than February 26, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD effective from February 26, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.

2.  The veteran had active military service from July 1964 to 
July 1966.

3.  PTSD was added to the rating schedule effective in April 
1980.

4.  The earliest clinical evidence suggesting that the 
veteran had PTSD was in November 1995.

5.  The veteran's claim for service connection for PTSD was 
received by VA on February 26, 1996.


CONCLUSION OF LAW

The criteria for an effective date of service connection for 
PTSD prior to February 26, 1996, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release if that 
veteran's application therefor is received within one year 
from such discharge or release.  38 U.S.C.A. § 5110(b)(1).  
The effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  For direct service connection, the 
effective date is the day following separation from service 
or date entitlement arose if the claim was received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The veteran was separated from service in July 1966.  Almost 
30 years after he was separated from service, he filed a 
claim for service connection for PTSD which was received by 
VA on February 26, 1996.  This was not within one year after 
the veteran was separated from service.  Moreover, prior to 
receipt of the formal claim in February 1996, there was no 
informal claim or any statement or communication evidencing 
an intent to file a claim for service connection for PTSD.  
See 38 C.F.R. § 3.155.

VA outpatient treatment records show that the veteran had 
first been provided treatment for what was initially 
identified as "PTSD vs. major depression, alcohol and drug 
abuse; marijuana and cocaine in remission" in November 1995.  
Later VA outpatient records reaffirm an impression or 
diagnosis of PTSD related to service and a VA examination in 
April 1996 resulted in a diagnosis of PTSD related to 
service.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

As aptly pointed out by the RO in its August 1996 statement 
of the case, the provisions of this regulation are 
inapplicable to the veteran's appeal.  He filed an initial 
and original claim for service connection for PTSD in 
February 1996 and that claim was allowed.  The general rule 
applicable to this situation provides that the effective for 
the grant of service connection will be the date of claim or 
the date entitlement arose, whichever is the later.  The RO 
made benefits payable from the date of receipt of the claim, 
thus conceding that the date entitlement arose was earlier 
than the date of receipt of claim.  As noted above, the 
veteran commenced receiving treatment by VA in November 1995.

As noted above, the Board concurs with the RO that evidence 
of treatment in November 1995 does not provide a basis for 
the award of an earlier effective date in accordance with 
38 C.F.R. § 3.157 because that regulation only refers to the 
acceptance of such evidence as an informal claim supporting 
the award of an earlier effective date in claims for an 
increased evaluation or in claims to reopen previously 
disallowed claims.  Neither of those circumstances was 
applicable because the veteran's original claim for service 
connection for PTSD had been allowed.  There was not a 
pending claim for an increased evaluation and a claim for 
service connection for PTSD had not previously been denied.  
Accordingly, no earlier effective date for the award of 
service connection for PTSD is warranted under any applicable 
laws or regulations.  

In July 1997, the VA General Counsel issued an opinion which 
held that the addition of PTSD in the rating schedule was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
See VAOPGCPREC 26-97.  The diagnosis of PTSD was added to the 
rating schedule, effective in April 1980.  However, an 
effective date prior to the date of claim cannot be assigned 
under § 3.114(a), unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim for 
administrative determination of entitlement.  Id.  No 
evidence is of record which reflects that the veteran met all 
eligibility criteria for an award of service connection for 
PTSD as of the April 1980 effective date that PTSD was added 
to the rating schedule.  The veteran had no valid diagnosis 
of PTSD related to military service on file at that time or 
for many years thereafter.  Accordingly, an earlier effective 
date based upon the fact that PTSD was added to the rating 
schedule in April 1980 is not warranted.


ORDER

Entitlement to an effective date prior to February 26, 1996, 
for a grant of service connection for PTSD is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

